IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT W. MILLER,                              §
                                               §      No. 546, 2017
         Petitioner Below,                     §
         Appellant,                            §      Court Below: Superior Court of the
                                               §      State of Delaware
         v.                                    §
                                               §      C.A. No. N17M-11-154
KOLAWOLE O. AKINBAYO,                          §
WARDEN, H.R.Y.C.I,                             §
                                               §
         Respondent Below,                     §
         Appellee.                             §

                                Submitted: March 16, 2018
                                Decided:   May 21, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices

                                       ORDER

         (1)     The appellant, Robert W. Miller, filed this appeal from the Superior

Court’s denial of his petition for a writ of habeas corpus. The appellee, State of

Delaware, has moved to affirm the Superior Court’s judgment on the ground that it

is manifest on the face of Miller’s opening brief that the appeal is without merit.

         (2)     In 2015, Miller pleaded guilty to a felony offense and was sentenced to

eight years of Level V incarceration followed by six months of Level IV

supervision.1 We affirmed Miller’s conviction and sentence on direct appeal.2



1
    State v. Miller, Del. Super., Cr. ID No. 1412002671 (N).
2
    Miller v. State, 2016 WL 3410306 (Del. May 18, 2016).
Thereafter, we dismissed Miller’s appeal from the denial of his first motion for

postconviction relief.3 Miller did not appeal the denial of his second postconviction

motion.

         (3)     On November 22, 2017, Miller filed a petition for a writ of habeas

corpus and a supporting memorandum. By order dated November 27, 2017 the

Superior Court denied the petition after determining that Miller’s commitment was

regular on its face, and that he was not being illegally detained. This appeal

followed.

         (4)     When a prisoner’s commitment is regular on its face, there can be no

relief through habeas corpus.4           Miller pleaded guilty to a felony offense; his

commitment to serve a sentence for the conviction is valid on its face. Because

Miller is being held under a valid commitment, the Superior Court correctly

determined that his petition and supporting memorandum did not support the

issuance of a writ of habeas corpus.

         NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Karen L. Valihura
                                              Justice


3
    Miller v. State, 2017 WL 568362 (Del. Feb. 9, 2017).
4
    Hall v. Carr, 692 A.2d 888, 891 (Del. 1997) (quoting 10 Del. C. § 6902(1)).
                                                 2